— Order, Supreme Court, New York County (Shainswit, J.), entered September 22, 1981 vacating respondents’ determination denying petitioner service-connected accident disability retirement and remanding the proceeding to respondents for reconsideration, is unanimously reversed, without costs, on the law, and the petition is dismissed. Petitioner’s disability was not the result of an “accidental injury” as required by section B18-43.0 of the Administrative Code of the City of New York (Matter of Lichtenstein v Board of Trustees Police Pension Fund of Police Dept. of City of N. Y., Art, II, 57 NY2d 1010; cf. Matter of Schussler v Codd, 91 AD2d 890). Concur — Sullivan, J. P., Silverman, Bloom, Milonas and Kassal, JJ.